DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 11, 12 and 17-20, drawn to a surgical instrument for holding endoscopic eyepieces, and details regarding control of visualization modes of the endoscopic devices.
Group 2, claim(s) 11 and 13-16 drawn to a surgical instrument for holding endoscopic eyepieces, and details regarding the adaptive element for holding them.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common technical feature uniting group 1 with group 2 is a surgical instrument for performing an endoscopy or a laparoscopy, the surgical instrument comprising: an adaptive element capable of holding an eyepiece of an endoscope and a laparoscope. 
This element cannot be a special technical feature under PCT rule 13.2 because the element is shown in the prior art. Kazakevich (US PGPUB 2013/0176395) teaches 
a surgical instrument for performing an endoscopy or a laparoscopy, the surgical instrument comprising: 
an adaptive element [36, Fig.4] capable of holding an eyepiece of an endoscope and a laparoscope [Fig.4, para.74, 76, both kinds of devices could be secured by the adaptive element]. 
During a telephone conversation with Vanitheran Moodley on 15 February, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 11 and 13-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Specification
The disclosure is objected to because of the following informalities:
Pervasively through the specifications, language is present which implies that both the laparoscope and endoscope are held by the adaptive element at the same time. For example, paragraph 11 reads “The surgical instrument includes an adaptive element capable of holding eyepiece of an endoscope and a laparoscope”. Paragraph 13 reads “In a locking position, when the eyepieces are locked inside the cavity… In the locked position, locking elements engage with the eyepieces allowing the eyepieces to lock within the cavity.”
 In context, and with reference to Figs. 6-7, it is clear that this is not the case.  
Appropriate correction is required.
Claim Objections
All claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 11, 13, 15 and 16, the claims read “an adaptive element 100 capable of holding an eyepiece of an endoscope 210 and a laparoscope 220” [claim 11, lines 2-3], “a cavity 110 which allows the eyepieces to fit positively therewithin” [claim 13, line 2], “the locking arrangement 120 is for securely locking the eyepieces of the endoscope 210 and the laparoscope 220 inside the cavity 110” [claim 15, lines 1-3] and “when the eyepieces are engaged within the cavity 110” [claim 16 line 3]. 
This could be interpreted to mean that the surgical instrument is configured to connect to both the endoscope and laparoscope at the same time. Whereas there is literal textual support for this in the original disclosure, it is clear from the context that this is in error, and not a device that the applicant had possession of at the time of submission, and would thus require rejection under 112 (a). Alternatively, this could be interpreted to be a drafting error, meant to indicate instead that the surgical instrument (and relevant subordinate parts) are capable of connecting to either the endoscope or the laparoscope in turn, which is consistent with the applicant’s original disclosure. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that the latter interpretation is correct. 
	In regards to claim 15, the claim reads “the cavity” [line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kazakevich (US PGPUB 2013/0176395). 
In regards to Claim 11, Kazakevich discloses a surgical instrument for performing an endoscopy or a laparoscopy, the surgical instrument comprising: 
an adaptive element [36, Fig.4] capable of holding an eyepiece of an endoscope and a laparoscope [Fig.4, para.74, 76, both kinds of devices could be secured by the adaptive element. See the corresponding 112 (b) rejection]. 
In regards to claim 13, Kazakevich discloses the surgical instrument 200 of claim 11, wherein the adaptive element [36, Fig.4] 100 is a holder having a cavity [interior of 42, Fig.4] 110 which allows the eyepieces to fit positively therewithin [Fig.4; see the corresponding 112 (b) rejection].
In regards to claim 14, Kazakevich discloses the surgical instrument 200 of claim 11, wherein the adaptive element 100 includes a locking arrangement [42, Fig.4, para.96-97] 120 and a focusing ring [48, Fig.4, para.13, 97, 98, 100] 130. 
In regards to claim 15, Kazakevich discloses the surgical instrument 200 of claim 14, wherein the locking arrangement 120 is for securely locking the eyepieces of the endoscope 210 and the laparoscope 220 inside the cavity 110 [Fig.4, para.96-97, see the corresponding 112 (b) rejection].
In regards to claim 16, Kazakevich discloses the surgical instrument 200 of claim 15, wherein the locking arrangement 120 is provided with a locking head [protruding element outside 42, Fig.4] 120a which extends outside the adaptive element 100 when the eyepieces are engaged within the cavity 110 [see the corresponding 112 (b) rejection hereinabove].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lucey et al. (USPN 5,808,813)
Melder (US PGPUB 2010/0145146)
Kazakevich et al. (US PGPUB 2011/0018988)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795